DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 4/22/2021 has been entered. Claims 1-2, 6, 9-12, 16 and 19-20 have been amended. Claims 3-5, 7-8, 13-15 and 17-18 have been cancelled. Claims 21 and 22 have been added. Claims 1-2, 6, 9-12, 16 and 19-22 are still pending in this application, with claims 1 and 11 being independent.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2, 10-12 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Prasad et al. (US 2015/0312903, hereinafter Prasad) in view of Park et al. (US 2017/0180016, hereinafter Park). 

claim 1, Prasad discloses a method performed by a first base station, the method comprising: receiving, from a second base station, a first message for a resource coordination of a resource allocation between the first base station and the second base station [Prasad discloses a method for coordinated multi-point transmission/reception (CoMP) between two transmission points (Prasad abstract). Figure 4 shows a CoMP hypothesis message including resource allocation (a first message) being received from a cell or transmission point (Prasad Figure 4, paragraph 0111)], the first message including:
First identification information associated with the first base station, and a first bitmap for indicating data allocation in the first base station [Prasad discloses a CoMP hypothesis IE for PRB specific resource allocation which includes a cell ID (i.e. identification information of the base station) and a bitmap representing PRB (see Prasad paragraph 0143 and the table following the paragraph 0143)]; and performing the resource coordination [Prasad discloses that the base station performs coordination of resources based on CoMP hypothesis (Prasad paragraph 0145)].
Prasad does not expressly disclose the features of transmitting, to the second base station, a second message for the resource coordination, the second message including: second identification information associated with the first base station, and a second bitmap for indicating data allocation in the second base station.
However, in the same or similar field of invention, Park Figure 17 discloses a method between two network nodes where a network node may receive a second signaling which includes CoMP hypothesis and a benefit metric (Park Figure 17, paragraph 0490). The signaling may include information such as cell ID (Park paragraphs 0492, 0494). CoMP may also be signaled in the form of a bitmap indicating resource blocks in a subframe (Park paragraphs 0445, 0447).
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prasad to have the features of transmitting, to the second base station, a second message for the resource coordination, the second message including: second identification information associated with the first base station, and a second bitmap for indicating data allocation in the second base station; as taught by Park. The suggestion/motivation would have been to accurately and efficiently performing or supporting CoMP operation (Park paragraph 0021). 

Regarding claim 2, Prasad and Park disclose the method of claim 1. Prasad and Park further disclose wherein the first bitmap indicates whether data to transmit is allocated in each transmission interval in the first base station, and wherein the second bitmap indicates whether data to transmit is allocated in each transmission interval in the second base station [Park discloses that the signaling may include specific time interval indicated by a time unit (e.g. subframe) for each transmission point for a coordinated scheduling or beamforming (see Park paragraphs 0465-0468)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 10, Prasad and Park disclose the method of claim 1. Prasad and Park further disclose wherein the first bitmap indicates whether resource for downlink data transmission is allocated or not in the first base station per a subframe in a time domain and per a physical resource block in a frequency domain, and wherein the second bitmap indicate whether resource for downlink data transmission is allocated or not in the second base station per a subframe in a time domain and per a physical resource block in a frequency domain [Park discloses that signaling may include information on muting of transmission points and indication of resources defined by frequency/time domains (Park paragraphs 0276, 0277). Further, the resource configuration granularity may be defined as an RB unit in frequency domain and a subframe unit in time domain (Park paragraph 0372)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 11, Prasad discloses an apparatus of a first base station, the apparatus comprising: at least one transceiver; and at least one processor coupled to the at least one transceiver and configured to; control the at least one transceiver to receive, from a second base station, a first message for a resource coordination of a resource allocation between the first base station and the second base station [Prasad discloses a method, a system, and an apparatus for coordinated multi-point transmission/reception (CoMP) between two transmission points (Prasad abstract, Figures 1 and 2). Figure 4 shows a CoMP hypothesis message including resource allocation (a first message) being 
First identification information associated with the first base station, and a first bitmap for indicating data allocation in the first base station [Prasad discloses a CoMP hypothesis IE for PRB specific resource allocation which includes a cell ID (i.e. identification information of the base station) and a bitmap representing PRB (see Prasad paragraph 0143 and the table following the paragraph 0143)]; and perform the resource coordination [Prasad discloses that the base station performs coordination of resources based on CoMP hypothesis (Prasad paragraph 0145)].
Prasad does not expressly disclose the features of controlling the at least one transceiver to transmit, to the second base station, a second message for the resource coordination, the second message including, second identification information associated with the first base station, and a second bitmap for indicating data allocation in the second base station.
However, in the same or similar field of invention, Park Figure 17 discloses a method between two network nodes where a network node may receive a second signaling which includes CoMP hypothesis and a benefit metric (Park Figure 17, paragraph 0490). The signaling may include information such as cell ID (Park paragraphs 0492, 0494). CoMP may also be signaled in the form of a bitmap indicating resource blocks in a subframe (Park paragraphs 0445, 0447). Park Figure 18 discloses a network node which may include a transceiver, a processor, a memory and a plurality of antennas (Park Figure 18, paragraphs 0498-0501)]. 
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Prasad to have the features of controlling the at least one transceiver to transmit, to the second base station, a second message for the resource coordination, the second message including, second identification information associated with the first base station, and a second bitmap for indicating data allocation in the second base station; as taught by Park. The suggestion/motivation would have been to accurately and efficiently performing or supporting CoMP operation (Park paragraph 0021).

claim 12, Prasad and Park disclose the apparatus of claim 11. Prasad and Park further disclose wherein the first bitmap indicates whether data to transmit is allocated in each transmission interval in the first base station, and wherein the second bitmap indicates whether data to transmit is allocated in each transmission interval in the second base station [Park discloses that the signaling may include specific time interval indicated by a time unit (e.g. subframe) for each transmission point for a coordinated scheduling or beamforming (see Park paragraphs 0465-0468)]. In addition, the same motivation is used as the rejection of claim 11. 

Regarding claim 20, Prasad and Park disclose the apparatus of claim 11. Prasad and Park further disclose wherein the first bitmap indicates whether resource for downlink data transmission is allocated or not in the first base station per a subframe in a time domain and per a physical resource block in a frequency domain, and wherein the second bitmap indicate whether resource for downlink data transmission is allocated or not in the second base station per a subframe in a time domain and per a physical resource block in a frequency domain [Park discloses that signaling may include information on muting of transmission points and indication of resources defined by frequency/time domains (Park paragraphs 0276, 0277). Further, the resource configuration granularity may be defined as an RB unit in frequency domain and a subframe unit in time domain (Park paragraph 0372)]. In addition, the same motivation is used as the rejection of claim 11. 

Regarding claim 21, Prasad and Park disclose the method of claim 1. Prasad and Park further disclose wherein the first message includes information of a frame number where the first bitmap starts to be valid [See Prasad table following paragraph 0140; start SFN (frame number of the radio frame indicating when the CoMP information IE is valid], wherein the second message includes information of a frame number where the second bitmap starts to be valid [Park discloses that a frame number at which CoMP operation is started can be indicated by a SFN in the signaling (Park paragraphs 0259-0260)]. In addition, the same motivation is used as the rejection of claim 1. 

claim 22, Prasad and Park disclose the apparatus of claim 11. Prasad and Park further disclose wherein the first message includes information of a frame number where the first bitmap starts to be valid [See Prasad table following paragraph 0140; start SFN (frame number of the radio frame indicating when the CoMP information IE is valid], wherein the second message includes information of a frame number where the second bitmap starts to be valid [Park discloses that a frame number at which CoMP operation is started can be indicated by a SFN in the signaling (Park paragraphs 0259-0260)]. In addition, the same motivation is used as the rejection of claim 11. 


Allowable Subject Matter

Claims 6, 9, 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 6 and 16 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of wherein the performing of the coordination comprises: generating information about a whole transmission period by removing time distinction of the second message; in combination with all other limitations in the base claim and any intervening claims.
Claims 9 and 19 would be allowable because the closest prior art, either alone or in combination, fails to anticipate or render obvious the features of receiving, from the second base station, a third message including a bitmap for a resource constraint, wherein the bitmap indicate whether a transmission is allowed per transmission interval; in combination with all other limitations in the base claim and any intervening claims. 


Response to Arguments

Applicant’s arguments filed on 4/22/2021 with respect to claim rejection under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised according to the amended claims. 


Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959.  The examiner can normally be reached on Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SAUMIT SHAH/Primary Examiner, Art Unit 2414